                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


PATRICIA MCELROY, et al.,                               *

                PLAINTIFFS,                             *   CASE NO.: 5:21-CV-00179
V.                                                      *

AT&T CORPORATION, et al.,                               *

                DEFENDANTS.                             *

******************************************************************************

                                               ORDER

        IT IS ORDERED, this ____           July
                            29th day of __________________________ 2021, that the Consent

Motion to Bifurcate Plaintiffs’ Successor Liability Claim Against Defendant Brenntag Specialties,

Inc. is hereby GRANTED and it is hereby

        ORDERED that the plaintiffs’ claim against the defendant Brenntag Specialties, Inc. is

hereby bifurcated and will not proceed until after the trial of the plaintiffs’ asbestos personal injury

claim against the defendant Whittaker, Clark & Daniels, Inc. and any and all appeals therefrom

are concluded; and it is further

        ORDERED that the plaintiffs will not proceed on their claim against the defendant

Brenntag Specialties, Inc. unless the defendant Whittaker, Clark & Daniels, Inc. lacks the assets

and insurance coverage to satisfy any final judgment that the plaintiffs may recover against the

defendant Whittaker, Clark & Daniels, Inc.; and it is further

        ORDERED that if the successor liability phase of trial should occur, the defendant

Brenntag Specialties, Inc. may contest the plaintiffs’ claim that it is the successor to the defendant

Whittaker, Clark & Daniels, Inc., but will not seek to re-litigate the plaintiffs’ personal injury claim



257041743v.1
           Case 5:21-cv-00179-FL Document 73 Filed 07/29/21 Page 1 of 2
and/or wrongful death claim (should one arise) against the defendant Whittaker, Clark & Daniels,

Inc., if and when final judgment is entered against the defendant Whittaker, Clark & Daniels, Inc.

after trial and any and all appeals therefrom.



                                          __________________________________
                                          LOUISE W. FLANAGAN
                                          United States District Judge




257041743v.1
           Case 5:21-cv-00179-FL Document 73 Filed 07/29/21 Page 2 of 2
